UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended February 28, 2013 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER333-176429 TEAMUPSPORT INC. (Exact name of registrant as specified in its charter) NEVADA 98-0366971 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 700 Gillard Street, Wallaceburg, Ontario, Canada, N8A 4Z5 (Address of principal executive offices, including zip code) 519-350-6536 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 4,766,698 shares of common stock as of April 15, 2013. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) The following interim unaudited financial statements of TeamUpSport Inc. (the “Company”) as of and for the three and nine month period ended February 28, 2013 are included with this Quarterly Report on Form 10-Q: (a) Balance Sheets as at February 28, 2013 (unaudited) and May 31, 2012. (b) Statements of Operations for the three and nine months ended February 28, 2013 and 2012, and for the period from inception (October 4, 2010) through February 28, 2013 (unaudited). (c) Statements of Stockholders’ Equity for the period from inception (October 4, 2010) to February 28, 2013 (unaudited). (d) Statements of Cash Flows for the nine months ended February 28, 2013 and 2012 and for the period from inception (October 4, 2010) through February 28, 2013 (unaudited). (e) Notes to Financial Statements (unaudited). 2 TeamUpSport Inc. (A Development Stage Company) Balance Sheets February 28, May 31, (Unaudited) ASSETS Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Officer Loan $ $ Total Liabilities Stockholders' Equity Preferred Stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 65,000,000 shares authorized; Issued and outstanding: 4,766,698 shares at February 28, 2013 & May 31, 2012 Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 TeamUpSport Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Period from Inception, For the three months For the nine months October 4, 2010, ended ended through February 28, February 28, February 28, Revenue $ - $ - $ - $ - $ - Cost of Sales - Operating Income - General and Administrative Expenses: Professional Fees Other Administrative Expenses Total General and Administrative Expenses Income tax expense - Net Loss $ ) $ ) $ ) $ ) $ ) Basic and Dilutive loss per common share $ - $ - $ - $ - Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 4 TeamUpSport Inc. (A Development Stage Company) Statements of Stockholders' Equity For the period from Inception, October 4, 2010, to February 28, 2013 (Unaudited) Common Stock Additional Total Number of Paid-in Accumulated Stockholders' Shares Amount Capital Deficit Equity Inception, October 4, 2010 - $
